Citation Nr: 1029988	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  09-16 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased initial disability evaluation for 
post-traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.

2.  Entitlement to an initial compensable rating for erectile 
dysfunction, currently rated as a noncompensable complication of 
service-connected diabetes mellitus.

3.  Entitlement to increased special monthly compensation for 
loss of use of a creative organ.

4.  Entitlement to service connection for an eye disability, to 
include as due to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 
1971. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for PTSD 
and assigned a noncompensable rating; granted service connection 
for erectile dysfunction as a noncompensable complication of 
service-connected diabetes mellitus; granted entitlement to 
special monthly compensation based on the loss of use of a 
creative organ; and denied entitlement to service connection for 
an eye disorder, to include as secondary to service-connected 
diabetes mellitus.  Timely appeals were noted with respect to the 
ratings assigned for PTSD, erectile dysfunction, and special 
monthly compensation, as well as the denial of entitlement to 
service connection for an eye disorder.

During the pendency of the Veteran's appeal, the RO awarded an 
increased evaluation for the service-connected PTSD from 0 
percent to 30 percent.  The United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an original 
or increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, and 
it follows that such a claim remains in controversy where less 
than the maximum benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Court further held that, where a 
claimant has filed a notice of disagreement as to a RO decision 
assigning a particular rating, a subsequent RO decision awarding 
a higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  Thus, the issue remains in 
appellate status. 




The issues of entitlement to increased ratings for PTSD and 
erectile dysfunction, and service connection for an eye disorder, 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Special monthly compensation for loss of use of a creative organ 
has been granted under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 
3.350(a), which pays the Veteran the maximum amount authorized 
under law and regulation.


CONCLUSION OF LAW

There is no legal basis for the assignment of increased special 
monthly compensation for loss of use of a creative organ.  38 
U.S.C.A. §§ 1114(k), 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.350(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  There is no legal basis for the assignment of 
increased special monthly compensation for loss of use of a 
creative organ.  38 U.S.C.A. §§ 1114(k); 38 C.F.R. §§ 3.159, 
3.350(a); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where 
the law and not the evidence is dispositive the Board should deny 
the claim on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA 
is not required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for the 
claimed benefit).  

Evidence recently added to the file indicates that the Veteran is 
receiving disability benefits from the Social Security 
Administration (SSA) and the Office of Personnel Management 
(OPM).  Thus, there are outstanding records.  However, in Golz v. 
Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the Federal Circuit 
noted that 38 U.S.C.A. § 5103A does not require VA to obtain all 
medical records or all Social Security Administration (SSA) 
disability records, only those that are relevant to the Veteran's 
claim.  Golz at 1321.  VA must only obtain records as long as the 
records "have a reasonable possibility of helping to 
substantiate the Veteran's claim."  Id.  In this instance, the 
Veteran is receiving the maximum allowable special monthly 
compensation that is allowable for loss of a creative organ under 
the current statutory and regulatory framework.  Thus, reviewing 
the issue in light of Golz, the Board concludes that the record 
does not establish a reasonable possibility that the outstanding 
OPM and SSA records are relevant to this particular claim.

Analysis

Special monthly compensation is appropriate when a Veteran, as 
the result of a service-connected disability, has suffered the 
anatomical loss or loss of use of one or more creative organs.  
38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a)(1).  In this 
instance, the Veteran was granted special monthly compensation 
for loss of use of a creative organ at the K-1 rate in an April 
2008 rating decision.  He has appealed that decision asserting 
that he warrants a higher level of special monthly compensation 
for this disability.

However, there is no legal basis upon which to award a higher 
level of special monthly compensation for loss of use of a 
creative organ under 38 U.S.C.A.             § 1114(k) and 38 
C.F.R. § 3.350(a) above that which is currently assigned.  The 
Veteran is currently receiving the maximum special monthly 
compensation allowable for loss of a creative organ under the 
current statutory and regulatory framework.   Since there is no 
legal basis for granting the appeal, it must be denied.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to increased special monthly compensation for loss of 
use of a creative organ is denied.


REMAND

Evidence recently added to the file shows that the Veteran is 
currently receiving SSA disability benefits, as well as 
disability retirement benefits from OPM.  The basis for the grant 
of SSA benefits is unclear.  The evidence reflects that the 
Veteran received disability retirement from OPM based upon a 
diagnosis of myeloid sarcoma, a disorder not presently on appeal, 
however, in June 2010 correspondence, the Veteran indicated that 
the OPM award supported his pending claims, indicating there may 
be records associated with the Veteran's claim for disability 
retirement that are relevant to the claims currently on appeal.  

VA will make attempts to obtain records in the custody of a 
Federal department until it is determined that the records do not 
exist or that further efforts would be futile.  38 C.F.R. § 
3.159(c)(2).  As such, the RO should contact the SSA and OPM and 
request that all of the records associated with the Veteran's 
claims for disability benefits be provided for inclusion with the 
claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA and OPM all records 
associated with the Veteran's disability 
claims.  Request copies of any disability 
determinations and all medical records 
considered in making those determinations.  
If no records are available or do not exist, 
a response to that effect must be documented 
in the claims file from both SSA and OPM, and 
the Veteran must be notified.

2.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to the 
file since the most recent VA adjudication.  
If the issues on appeal continue to be 
denied, the Veteran and his representative 
must be provided a supplemental statement of 
the case.  The Veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.     
§§ 5109B, 7112 (West Supp. 2009).





______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


